Citation Nr: 1118360	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-40 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right leg disability, to include a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967 and from February 2003 to May 2004.  He participated in Operation Enduring Freedom.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for a right leg disability.  Jurisdiction over the Veteran's claim has remained with the RO in Montgomery, Alabama.

In March 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

The Veteran testified before the undersigned at a September 2006 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In July 2007 and November 2009, the Board remanded this matter for further development.

The issues of entitlement to an increased rating for left ear hearing loss and whether new and material evidence  has been received to reopen a claim for service connection for right ear hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

An April 2009 VA examination report reveals that the Veteran has been diagnosed as having arthrosis of the right knee.  Thus, a current right knee disability has been demonstrated.

A June 1983 treatment record indicates that the Veteran was treated for right knee swelling after a 4 mile run and that he was diagnosed as having a knee strain.  Also, a September 1990 report of medical history for purposes of retention reveals that he reported a history of leg cramps.

Furthermore, the Veteran has reported on several occasions that his right knee gave out while stepping out of a van during annual training with the National Guard in Panama in 1995 and that knee problems have persisted ever since that time.  His private treatment records dated in March and April 1995 reflect that he sustained a torn medial meniscus of the right knee and that he underwent a partial medial menisectomy and chondroplasty of the medial femoral condyle.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  

The examiner who conducted the April 2009 VA examination opined that the Veteran's right knee disability was not likely ("less likely as not") caused by or a result of an in-service injury.  He reasoned that there was only evidence of one instance of treatment for a swollen knee 26 years prior to the examination (the right knee strain in June 1983).  Also, the Veteran had been employed as a corrections officer which was a profession that involved a lot of walking.  Thus, it was more likely that his knee disability was related to his non-military profession.

In September 2010, the examiner who conducted the April 2009 VA examination re-reviewed the Veteran's claims file (including the April 1995 operation report) and again opined that his right knee disability was not likely ("less likely as not") caused by or a result of an injury in service.  He reasoned that the April 1995 right knee surgery occurred 10 to 13 years after the Veteran's reported knee injury in Panama.  During those years he worked as a security guard and his occupation likely significantly contributed to the development of the knee disability.  Furthermore, the diagnosed knee disability involved both knees symmetrically.  Thus, the disability was age and work related and not related to an in-service injury.

The April 2009 and September 2010 opinions are inadequate because they are both based on an inaccurate history.  While the examiner apparently reasoned in both instances that the June 1983 knee strain was the in-service injury in Panama that the Veteran has claimed as the cause of his current knee disability, the evidence reflects that the knee injury in Panama reportedly occurred in 1995.  Furthermore, although the examiner reasoned that the Veteran's profession as a corrections officer involved a lot of walking, the Veteran reported in December 2010 that his job did not involve a lot of walking and that he sat in a chair in a cubicle.  As the examiner who provided the April 2009 and September 2010 opinions relied on an inaccurate history, his opinions are inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

In the alternative, if the reported right knee injury in Panama did not occur during a period of ACDUTRA or INACDUTRA, the evidence reflects that the Veteran's current right knee disability may have pre-existed his period of active duty service from February 2003 to May 2004.  In other words, given the evidence of a knee strain in June 1983 and a knee injury in 1995 and the Veteran's reports of a continuity of knee symptoms in the years since, an opinion is needed as to whether the Veteran's current right knee disability pre-existed service and, if so, whether it was aggravated by service, or whether it is otherwise related to service. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Furthermore, verification of the Veteran's periods of ACDUTRA and INACDUTRA is necessary to determine if the Veteran's reported right knee injury in 1995 occurred during one of these periods.  As noted by the Veteran's representative in its February 2011 statement, his service personnel records may be useful in this regard and should be obtained.  It appears that an earlier attempt to obtain these records was unsuccessful in September 2007, but there is no verification that these records are not available from other sources or otherwise unobtainable.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify all of the Veteran's periods of ACDUTRA and any periods of INACDUTRA.

2.  Obtain the Veteran's complete service personnel records.  All attempts to obtain these records should be documented in the claims file.  If these records are not available, this should also be documented.

3.  After any service personnel records have been obtained and associated with the Veteran's claims file, schedule him for a VA examination, preferably with an examiner who has not yet examined the Veteran, to determine whether the current right knee disability was incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability had its onset in service, is related to his reported knee injury in or around 1995, or is otherwise the result of a disease or injury in service.  

If the right knee disability is determined not to have been related to active service, the reported knee injury in or around 1995, or otherwise the result of a disease or injury in service, the examiner should opine as to whether the current right knee disability clearly and unmistakably pre-existed the period of service from February 2003 to May 2004 and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for right knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report an in-service knee injury, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



